EXHIBIT 10.2

EXECUTION COPY

CERIDIAN CORPORATION

Personal and Confidential

 

Date:

March 8, 2007

 

 

 

 

 

 

To:

Douglas C. Neve

 

 

 

 

 

 

From:

Kathryn Marinello
Kairus Tarapore

 

 

 

 

Subject:              Mutual Termination Agreement

 

This Mutual Termination Agreement (the “MTA”) will confirm the agreement to
mutually terminate the employment relationship between Ceridian Corporation, on
behalf of itself and its subsidiaries, affiliates, directors, officers,
successors, assigns, and agents (“Ceridian”) and you.  In addition, and pursuant
to Ceridian’s Corporate Governance Policies and Guidelines, you have resigned as
an officer of the Corporation effective March 8, 2007 (the “Termination Date”). 
For purposes of this Agreement, the term “Payment Date” shall mean any date
within five business days following satisfaction of the Release Conditions
(subject to paragraph 25 of this MTA).  For purposes of this Agreement, the term
“Release Conditions” shall mean (a) your execution and delivery to Ceridian of
the Release attached as Exhibit A to this MTA (the “Release”) and (b) your
non-revocation of the Release during the fifteen calendar days following your
execution and delivery to Ceridian of the Release.


1.                                       TERMINATION OF EXECUTIVE EMPLOYMENT
AGREEMENT

This MTA shall constitute notice of termination of the Executive Employment
Agreement between you and Ceridian, dated March 14, 2005 (“EEA”) pursuant to
paragraphs 4.03(b) and 9.03 of the EEA.  The EEA and any other written or verbal
agreements between Ceridian and you, if any, are hereby terminated and, except
as expressly provided for in this MTA (including without limitation, paragraphs
12 and 13 of this MTA), are of no further force or effect; it being understood
and agreed that specified provisions of the EEA shall survive and be
incorporated by reference into this MTA as provided below.  By mutual agreement
with Ceridian, you hereby resign, effective as of the Termination Date, from
your positions as Executive Vice President and Chief Financial Officer of
Ceridian, and from all other positions you may currently hold as an officer or
member of the Board of Directors of any of Ceridian’s subsidiaries or
affiliates.  You shall sign and deliver to Ceridian such other documents as may
reasonably be requested to reflect such resignations.


--------------------------------------------------------------------------------



2.                                       NOTICE PAYMENT

Pursuant to paragraph 4.03(b) of the EEA, on the Payment Date, Ceridian will pay
to you $82,192, less applicable withholdings, such amount representing your base
salary through the 75 day notice period.


3.                                       BASE SALARY PAYMENT

Pursuant to paragraph 4.03(b) of the EEA, on the Payment Date, Ceridian shall
pay to you $850,000, less applicable withholdings, such amount representing two
years’ base salary and annual perquisite cash adder, which amount includes
severance, if any, under the Ceridian Severance Plan.


4.                                       2007 PRO RATA BONUS

Pursuant to paragraph 4.03(b) of the EEA, as soon as practicable following
January 1, 2008, but in no event later than March 15, 2008, or, if earlier, upon
the occurrence of a change of control of Ceridian within the meaning of Section
409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended, Ceridian
shall pay to you $106,667, less applicable withholdings, such amount
representing the “target” bonus, if any, to which you may otherwise have become
entitled under all applicable Ceridian annual bonus plans in effect on the
Termination Date had you remained continuously employed for the full fiscal year
in which the Termination Date occurred, multiplied by a fraction, the numerator
of which is the number of whole months you were employed during the year in
which the Termination Date occurs (providing credit for the 75 day notice period
referred to in paragraph 2 of this MTA) and the denominator of which is 12.


5.                                       OUTPLACEMENT

Pursuant to paragraph 4.03(b) of the EEA, in accordance with your request and in
full satisfaction of the obligation to make arrangements for reasonable
outplacement services, on the Payment Date, Ceridian shall pay to you $20,000,
less applicable withholdings.


6.                                       CERIDIAN STOCK OPTIONS AND RESTRICTED
STOCK

Options to purchase shares of Ceridian common stock (“Stock Options”),  shares
of Ceridian common stock subject to transfer restrictions (“Restricted Shares”)
and restricted stock units awarded to you by Ceridian as an employee which have
not yet vested (“Accelerated Equity”) as of the Termination Date will vest in
full upon the Termination Date; provided, however, that (a) you may not exercise
any Stock Options that comprise Accelerated Equity and you may not sell or
otherwise transfer any shares of Ceridian common stock that constitute
Accelerated Equity until the satisfaction of the Release Conditions and (b) if
the Release Conditions are not satisfied by March 24, 2007, you agree to forfeit
any such Accelerated Equity and return to Ceridian any amounts realized on the
sale of shares of Ceridian common stock underlying such Accelerated Equity or
any other disposition of the Accelerated Equity.  Stock Options which are vested
as of or upon the Termination Date must be exercised within ninety (90) days of
the Termination Date or they will be forfeited.  Restricted Shares, when the
restrictions are lifted, are registered in your name at the Bank of New York. 
Except as provided in the first sentence of this paragraph 6, Ceridian will not
restrict your right to sell shares of Ceridian common stock following the
Termination Date; provided, however, that you agree not to sell shares of

2


--------------------------------------------------------------------------------


Ceridian common stock in violation of the provisions of the federal securities
laws, including Rule 10b5-1 under the Securities Exchange Act of 1934.


7.                                       CERIDIAN SAVINGS AND INVESTMENT PLAN
(401(K))

Upon the Termination Date, your active participation in the Ceridian Saving and
Investment Plan will cease and you will be eligible to receive benefits in
accordance with the terms and conditions of the Ceridian Savings and Investment
Plan.


8.                                       DEFERRED COMPENSATION

Upon the Termination Date, your active participation in the Ceridian Deferred
Compensation Plan will cease.  You will be eligible to receive distributions of
vested account balances in the aggregate amount of $29,051.66 in accordance with
the terms and conditions of the Ceridian Deferred Compensation Plan, including
applicable vesting and payment terms.  Unvested account balances as of the
Termination Date shall be forfeited.


9.                                       BENEFITS


A.                                          LONG TERM CARE INSURANCE

In satisfaction of Ceridian’s obligations pursuant to paragraph 4.06(b) of the
EEA, Ceridian shall prepay all remaining premium payments under the long term
care insurance policy referenced in Section 4.06(b) of the EEA following
satisfaction of the Release Conditions.


B.                                         PERSONAL DAYS OFF

On the Payment Date, Ceridian shall pay to you a lump sum payment of $30,788.46,
representing all accrued personal days off, subject to applicable withholding.


C.                                          HEALTH AND DENTAL COVERAGE

The health and dental coverage in which you and any dependents are currently
enrolled terminates on the last day of the month in which the Termination Date
occurs.  You will be eligible for benefits pursuant to the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) for up to eighteen months following the
Termination Date.  If you elect COBRA benefit continuation in accordance with
the immediately preceding sentence, Ceridian will subsidize the COBRA payments
until September 30, 2007 such that you will be required to pay no more for the
above mentioned benefits through September 30, 2007 than you would have been
required to pay had you continued to be an active employee of Ceridian through
such period.  Your continued participation in any healthcare plans of Ceridian
in accordance with the terms hereof will run simultaneously with, and therefore
reduce, the eighteen month coverage continuation period under COBRA.


D.                                         LIFE INSURANCE

All of your company-paid, additional and dependent life insurance will
automatically terminate at midnight on the last day of the month in which the
Termination Date occurs.  You will be eligible to continue life insurance at
your expense in accordance with the provisions of the applicable plan.

3


--------------------------------------------------------------------------------



E.                                          OTHER INSURANCE

Business Travel Accident, Accidental Death and Dismemberment Insurance and
short-term and long-term disability provided by Ceridian shall terminate at
midnight on the Termination Date.


F.                                            TAX REIMBURSEMENT

The terms and conditions of Section 7.04 of the EEA are incorporated by
reference into this MTA and shall remain in full force and effect and any
capitalized terms used in such Section 7.04 shall have the meanings ascribed to
such terms in the EEA.  In the event of a legal dispute between you and Ceridian
regarding the enforcement of Ceridian’s obligations or the defense of your
rights under Section 7.04 of the EEA, if you ultimately prevail in any such
legal dispute (following Ceridian’s exhaustion of all permissible appeals or the
expiration of any period during which to appeal any such determination) you
shall be entitled to recover from Ceridian reasonable expenses for attorneys’
fees and disbursements incurred.


10.                                 OUTSTANDING OBLIGATIONS

You agree that you will satisfy all outstanding obligations associated with your
employment with Ceridian, including, but not limited to, (a) return of any
Ceridian equipment, (b) completion of outstanding expense reports and remittance
of unused travel advances or travel advances employed for personal use, and (c)
payment of the balance of any personal charges on your Ceridian credit card, no
later than the tenth day following the Termination Date (or if that day is not a
business day, on the first business day thereafter).


11.                                 PENDING AND THREATENED LITIGATION AND CLAIMS

Ceridian currently is involved in litigation commenced by or on behalf of
shareholders and other third parties and is currently subject to an
investigation by the Securities and Exchange Commission (“SEC”), and in the
future may become involved in other lawsuits, arbitrations or other dispute
resolutions or be subjected to other claims (collectively, “Company
Litigation”).  You may be requested or subpoenaed to provide testimony to the
SEC, or subpoenaed to give deposition testimony or to testify at trial in
Company Litigation.  It also may be to Ceridian’s benefit to have you work with
Ceridian in the defense of Company Litigation.  Further, it is possible that you
could be named as a party-defendant in future litigation involving Ceridian.  In
view of these circumstances, you and Ceridian agree as follows:


A.                                          COOPERATION

You will make yourself reasonably available upon request to confer with
Ceridian’s senior executive officers and lawyers at mutually convenient times
and places during regular business hours for reasonable amounts of time
regarding Company Litigation.  You will also cooperate with the SEC
investigation.  Ceridian will reimburse you for your reasonable travel expenses
and costs incurred as a result of your assistance under this Section 11(a).  In
addition, Ceridian will pay you a fee of $1,000 per day for each full business
day in which you render services pursuant to this Section 11(a), subject to
reasonable pro-ration for partial business days.

4


--------------------------------------------------------------------------------



B.                                         INDEMNIFICATION AND ADVANCEMENT OF
EXPENSES

Notwithstanding your separation from Ceridian’s employment, with respect to
events that occurred during your tenure as an officer of Ceridian, you will be
entitled, as a former officer of Ceridian, to the same rights that are afforded
to its directors and senior executive officers now or in the future, to
indemnification and advancement of expenses pursuant to and as provided in the
Indemnification Agreement with you, in the Ceridian charter and bylaws and under
applicable law, and to coverage and a legal defense under any applicable general
liability and/or directors’ and officers’ liability insurance policies
maintained by Ceridian.


C.                                          COUNSEL

The provisions of this paragraph c are subject to eligibility for
indemnification and advancement of expenses under paragraph b above.  Ceridian
will provide legal counsel at its expense to represent you in Company
Litigation, which legal counsel may be the same legal counsel that is
representing Ceridian at the same time (“Company Counsel”).  In the unlikely
event that a conflict or adversity develops between you and Ceridian that would,
under Rule 1.7 of the Minnesota Rules of Professional Conduct, preclude the
continued representation of you by Company Counsel in Company Litigation, then
you will have the right to withdraw from the representation provided by Company
Counsel and to select your own legal counsel to continue to represent you in
Company Litigation, in which event Ceridian will reimburse you for the
reasonable attorneys’ fees and costs that are charged by your own legal
counsel.  If such a circumstance exists you consent to Company Counsel
continuing to represent Ceridian and other current and former officers and
directors.  Notwithstanding any other provision of this paragraph, you have the
right to retain your own legal counsel, at your own expense, to represent you in
Company Litigation jointly with Company Counsel, or to represent you in any
other legal matters involving you and Ceridian.


12.                                 CONFIDENTIALITY, DISCLOSURE AND ASSIGNMENT

The terms and conditions of Article V of the EEA, including without limitation,
paragraphs 5.01 and 5.02 of the EEA, are incorporated by reference into this MTA
and shall remain in full force and effect and are not altered by this MTA and
any capitalized terms used in such Article V shall have the meanings ascribed to
such terms in the EEA.  You may retrieve and retain any information of a purely
personal nature, including your cell phone number and any purely personal data
stored on any Ceridian device; provided, however, that such retrieval shall not
interfere unreasonably with Ceridian’s operations.


13.                                 NON-COMPETITION/NON-RECRUITMENT AND
NON-DISPARAGEMENT

The terms and conditions of Article VI of the EEA, including without limitation
paragraphs 6.02, 6.03 and 6.04 of the EEA, are incorporated by reference into
this MTA and shall remain in full force and effect and are not altered by this
MTA and any capitalized terms used in such Article VI shall have the meanings
ascribed to such terms in the EEA.  For the avoidance of doubt, you agree that
the restrictive covenants set forth in Article VI of the EEA relating to
Non-Competition and Non-Recruitment shall apply to you until March 8, 2009.

5


--------------------------------------------------------------------------------



14.                                 NO ADEQUATE REMEDY

We each agree that it is impossible to measure in money the damages which would
accrue to either of us by reason of a failure to perform any of the obligations
under this MTA or the EEA and therefore injunctive judicial relief, in court, is
appropriate.  Therefore, if either party shall institute any action or
proceeding to enforce the provisions hereof, such party against whom such action
or proceeding is brought hereby waives the claim or defense that such party has
an adequate remedy at law.


15.                                 SUCCESSORS AND ASSIGNS

This MTA shall be binding upon and inure to the benefit of the successors and
assigns of Ceridian, whether by way of merger, consolidation, operation of law,
assignment, purchase or other acquisition.  This MTA shall not be assignable by
you.

If you should die before all the payments required to be made to you by Ceridian
by this MTA have been made, then all remaining payments specified in such
paragraphs shall be made by Ceridian to your wife, if she is then living, or to
your estate, if she is not living.


16.                                 GOVERNING LAW

This MTA shall be governed and construed in accordance with the laws of the
State of Minnesota, without giving effect to the conflicts of law principles
thereof and any and every legal proceeding arising out of or in connection with
this MTA shall be brought in the appropriate courts of the State of Minnesota,
each of the parties hereby consenting to the exclusive jurisdiction of said
courts for this purpose.


17.                                 ENTIRE AGREEMENT

This MTA (including those sections of the EEA that are incorporated by reference
into this MTA) constitutes the entire understanding between you and Ceridian,
and supersedes all prior discussions, representations, and negotiations with
respect to the matters herein relating to your termination.  You will not be
entitled to any additional compensation or benefits from Ceridian or its
subsidiaries or affiliates, except as provided in this MTA, including with
respect to those items described in paragraphs 7, 8 and 19 of this MTA.


18.                                 REPRESENTATIONS

You acknowledge that you are not aware of any violations or possible violations
of Ceridian’s Code of Conduct by any person that have not been addressed and
resolved.  You are not aware of any prior certifications provided by you with
respect to any of Ceridian’s SEC filings that are untrue in any material
respect.

19.                                 Waiver of Other Payments and Benefits;
Acknowledgment

The compensation and benefits arrangements set forth in this MTA are in lieu of
any rights or claims that you may have with respect to severance or other
benefits, or any other form of remuneration from Ceridian or any of its
subsidiaries or affiliates, other than benefits under any tax-qualified employee
pension benefit plans subject to the Employee Retirement Income Security Act of
1974, as amended (including Ceridian’s 401(k) plan), and without

6


--------------------------------------------------------------------------------


limiting the generality of the foregoing, you hereby expressly waive any right
or claim that you may have or could assert to payment for salary, bonuses,
medical, dental or hospitalization benefits, payments under supplemental
retirement plans and incentive plans, life insurance benefits, expenses and
attorneys’ fees, except as otherwise provided in this MTA or as mandated under
applicable law.  You agree that the payment of the amounts set forth in this MTA
is in consideration of your obligations under this MTA.  Without limiting any
other remedies available to Ceridian, Ceridian shall be entitled to withhold any
unpaid portion of payments contemplated by this MTA if you fail to comply in any
material respect with any of the material terms of this MTA; it being understood
that in the event that Ceridian withholds any payments pursuant to this sentence
and you challenge such withholding pursuant to paragraph 16 of this MTA,
Ceridian may ultimately withhold such amounts only to the extent of any damages
finally determined pursuant to paragraph 16 of this MTA.  Ceridian acknowledges
that the amounts due to you under Ceridian’s 401(k) plan and any amounts due to
you under applicable law do not constitute consideration for the Release, and
you acknowledge that the payments and benefits contemplated by paragraphs 2
through 6 and paragraphs 9(a), (c) and (f) of this MTA do constitute
consideration for the Release.

20.          Public Statements

The parties agree that the Executive’s termination of employment will be
announced by the statement attached hereto as Exhibit B, and no subsequent
comments shall be made to the media or through other public statements by any
party hereto or any of their respective representatives regarding your
termination of employment that are inconsistent with such statement, except as
may be required by applicable law or regulation.  Neither Ceridian, nor its
chief executive officer or directors, will make disparaging statements, in any
form, about you which any such party knows, or has reason to believe, are false
or misleading.

21.          Tax Withholding. 

Notwithstanding any other provision of this MTA, Ceridian may withhold from any
amounts payable under this MTA, or any other benefits received pursuant hereto,
such Federal, state and/or local taxes as shall be required to be withheld under
any applicable law or regulation.

22.          Notices

All notices, requests and demands given to or made pursuant hereto shall, except
as otherwise specified herein, be in writing and be delivered or mailed to any
such party at its address:

(a)  If to Cerdian:

Ceridian Corporation

3311 East Old Shakopee Road

Minneapolis, Minnesota 55425-1640

Attention:  Office of General Counsel

7


--------------------------------------------------------------------------------


(b) If to you:

Douglas C. Neve

10797 Purdey Road

Eden Prairie, MN 55347

Either party may, by notice hereunder, designate a changed address.  Any notice,
if mailed properly addressed, postage prepaid, registered or certified mail,
shall be deemed dispatched on the registered date or that stamped on the
certified mail receipt, and shall be deemed received within the second business
day thereafter or when it is actually received, whichever is sooner.

23.          Waivers.

No failure on the part of either party to exercise, and no delay in exercising,
any right or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right or remedy granted
hereby or by any related document or by law.

24.          Modification.

No supplement, modification, or amendment of this MTA shall be binding unless
executed in writing by both you and Ceridian.

25.          409A

If any compensation or benefits provided by this MTA would reasonably be
expected to result in the application of Section 409A, Ceridian shall, in
consultation with you, modify this MTA in the least restrictive manner necessary
in order to, where applicable, (a) exclude such compensation from the definition
of “deferred compensation” within the meaning of such Section 409A or (b) comply
with the provisions of Section 409A and/or any rules, regulations or other
regulatory guidance issued under Section 409A.

26.          Release

You agree and acknowledge that your receipt of each and every payment and each
and every benefit described in this MTA is conditioned upon satisfaction of the
Release Conditions.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8


--------------------------------------------------------------------------------


 

CERIDIAN CORPORATION

 

 

DOUGLAS C. NEVE

 

 

 

 

 

 

 

 

By:

/s/ Gary M. Nelson

 

/s/ Douglas C. Neve

 

 

Gary M. Nelson

 

 

 

 

Its:

Executive Vice President,
CAO, General

 

 

 

 

 

Counsel and Corporate
Secretary

 

 

 

 

 

 

 

 

 

 

Date:

As of 3/8/07

 

Date:

As of 3/8/07

 

 

 


--------------------------------------------------------------------------------


 

Exhibit A

RELEASE

Reference is made to the Mutual Termination Agreement, dated March 8, 2007,
between Ceridian Corporation and me (the “Mutual Termination Agreement”).  I,
Douglas C. Neve, on behalf of myself, and all other persons claiming through me,
in consideration of the payments under the Mutual Termination Agreement, subject
to appropriate withholding, which includes compensation to which I would not
otherwise be entitled, do, except as specifically provided below, hereby fully
and completely release and waive any and all claims, complaints, causes of
action or demands of whatever kind which I have or may have against Ceridian
Corporation, its predecessors, successors, subsidiaries and affiliates and all
past and present members of the Board of Directors, officers, employees and
agents of those persons and companies (collectively, “Ceridian”) arising out of
any actions, conduct, decisions, behavior or events occurring up to the date of
my execution of this Release.

I understand and accept that this Release specifically covers but is not limited
to any and all claims, complaints, causes of action or demands which I have or
may have against the above-referenced released parties relating in any way to
the terms, conditions and circumstances of my employment up to the date of my
signature below, any form of employment discrimination prohibited under any
state’s human rights act, Title VII of the Federal Civil Rights Act of 1964 and
the Federal Age Discrimination in Employment Act.  I further understand that
this Release extends to but is not limited to all claims which I may have based
on statutory or common law claims for negligence or other breach of duty,
wrongful discharge, breach of contract, breach of any express or implied
promise, misrepresentation, fraud, retaliation, breach of public policy,
infliction of emotional distress, defamation, promissory estoppel, failure to
pay wages or any other theory, whether legal or equitable. Notwithstanding the
foregoing, I do not waive my rights to (i) enforce the performance by Ceridian
of its obligations under the Mutual Termination Agreement (including, without
limitation, the obligation to make the payments and provide the benefits
described in the Mutual Termination Agreement), (ii) any pension or other
employee benefits payable pursuant to the terms of the applicable plans of
Ceridian or any affiliate, which benefits shall be paid or provided in
accordance with the terms of such plans or (iii) indemnification from Ceridian
with respect to my service with Ceridian, whether provided pursuant to
Ceridian’s bylaws or otherwise.

Nothing contained herein, however, shall be construed to prohibit me from filing
a charge with the Equal Employment Opportunity Commission, but my release
includes a release of my right to file a court action or to seek individual
remedies or damages in any Equal Employment Opportunity Commission-filed court
action, and my release of these rights shall apply with full force and effect to
any proceedings arising from or relating to such a charge.

I agree that my only remedy for any dispute I have about the enforceability of
this Release shall be to submit that dispute to final and binding arbitration in
accordance with the rules of the American Arbitration Association.  Ceridian and
I agree that I must send written notice of any claim to Ceridian by certified
mail, return receipt requested.  Written notice to Ceridian shall be sent to its
Secretary at 3311 East Old Shakopee Road, Minneapolis, MN 55425-1640.

1


--------------------------------------------------------------------------------


I understand that I may rescind this Release if I do so in writing, delivered by
certified mail, return receipt requested, to Office of the General Counsel,
Ceridian Corporation, 3311 East Old Shakopee Road, Minneapolis, MN 55425-1640,
within fifteen (15) calendar days of the date of my signature below.  Upon the
expiration of fifteen (15) calendar days from the date indicated below, if I
have not rescinded this Release, then Ceridian Corporation shall promptly
deliver to me the above-referenced payments contemplated by the Mutual
Termination Agreement, subject to appropriate withholding, this Release being
contingent upon payment of those amounts.

If sent by mail, the rescission must be:

·              Postmarked within the 15 calendar-day period;

·              Properly addressed to Ceridian; and

·              Sent by certified mail, return receipt requested.

By my signature below, I acknowledge that I fully understand and accept the
terms of this Release, and I represent and agree that my signature is freely,
voluntarily and knowingly given.  I have had 21 days in which to consider this
agreement, and to the extent I execute this agreement before the expiration of
the twenty-one day period, I do so knowingly and voluntarily and only after
consulting with my attorney.  By my signature below, I further acknowledge that
I have been provided a full opportunity to review and reflect on the terms of
this Release and to seek the advice of legal counsel of my choice, which advice
I have been encouraged to obtain.

If I do not execute this Release within 30 days after I receive it, the offer
Ceridian has made for a payment herein is null and void.

 

 

DOUGLAS C. NEVE

 

 

 

 

 

Date:

March 8, 2007

 

/s/ Douglas C. Neve                   

 

 

 

 

2


--------------------------------------------------------------------------------


 

Exhibit B

CERIDIAN ANNOUNCES DEPARTURE OF

DOUGLAS C. NEVE AS CHIEF FINANCIAL OFFICER

MINNEAPOLIS, March [XX], 2007 — Ceridian Corporation (NYSE: CEN) today announced
that it has reached a mutual agreement with Douglas C. Neve, the Company’s Chief
Financial Officer, with respect to his departure from the Company, effective
immediately.

“Doug has been a valued member of the senior management team and we thank him
for his significant contributions to Ceridian over the past few years,” said
Kathryn V. Marinello, President and Chief Executive Officer of Ceridian.  “All
of us wish Doug the best in his future endeavors.”

Mr. Neve joined Ceridian as Chief Financial Officer in 2004, and previously
served as a Senior Audit Partner with Deloitte & Touche LLP.

About Ceridian

Ceridian Corporation (www.ceridian.com) is an information services company
serving businesses and employees in the United States, Canada and Europe.
Ceridian is one of the top human resources outsourcing companies in each of its
markets, and offers a broad range of human resource services, including payroll,
benefits administration, tax compliance, HR information systems and Employee
Assistance Program (EAP) and work-life solutions. Through its Comdata
subsidiary, Ceridian is a major payment processor and issuer of credit cards,
debit cards and stored value cards, primarily for the trucking and retail
industries in the United States.

CONTACTS:

Media Relations:

Pete Stoddart

Ceridian Corporation

952-853-4278

Investor Relations:

Craig Manson

Ceridian Corporation

952-853-6022


--------------------------------------------------------------------------------